--------------------------------------------------------------------------------

Exhibit 10.1



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the date
set forth above the signatures to this Agreement, by and between Lincolnway
Energy, LLC (the “Company”), and Mike Hollenberg (“Employee”).


WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed by the Company, all upon and subject to the terms and conditions set
forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing recital and the mutual
agreements set forth in this Agreement, the Company and Employee agree as
follows:


1.    Employment; Duties.  The Company hereby employs Employee, and Employee
hereby accepts such employment, all upon and subject to the terms and conditions
set forth in this Agreement and upon and to the terms and conditions of any
employee handbook or other employee guidelines, rules or regulations as may be
adopted by the Company from time to time (as the same may be amended or restated
by the Company from time to time, the “Employee Guidelines”).  In the event,
however, of any conflict or inconsistency between any of the terms and
conditions of this Agreement and of the Employee Guidelines, the terms and
conditions of this Agreement shall govern and control to the full extent of such
conflict or inconsistency.  Without limiting the generality of the preceding
sentence, the term and termination of Employee’s employment by the Company and
the confidentiality, developments, nondisparagement and noncompete covenants of
Employee shall be governed exclusively by this Agreement.


Employee shall provide such services and have such duties and responsibilities
with respect to the Company’s and the Affiliates’ (as that term is defined
below) businesses as are assigned or determined from time to time by the
Managers of the Company (the “Managers”).  The term “Affiliate” for purposes of
this Agreement means any entity which, directly or indirectly, controls the
Company, is controlled by the Company or is under common control with the
Company.


Employee’s services, duties and responsibilities shall, however, always include
the following:


(a)   Employee shall serve as the President of the Company and shall have such
duties and authority in that capacity as are provided in, or as may otherwise be
established in or in accordance with, the Second Amended and Restated Operating
Agreement of the Company (as the same may be amended or restated from time to
time, the “Operating Agreement”).


(b)   Employee shall impart and provide to the Company the full knowledge,
information and experience of Employee regarding the Company’s and the
Affiliates’ businesses.


(c)   Employee shall assist the Company with the ongoing promotion, development,
operation and conduct of the Company’s and the Affiliates’ businesses, including
with respect to establishing, enhancing and maintaining the goodwill of the
Company, the Affiliates and their businesses and the Company’s and the
Affiliates’ relationships and dealings with existing and prospective customers,
suppliers, marketers, employees and others having business dealings or relations
with the Company or the Affiliates.



--------------------------------------------------------------------------------

Employee shall be subject in all events to the supervision, direction and
control of the Managers.


2.    Compensation.  As Employee’s entire compensation under this Agreement,
Employee shall have and receive the following, subject to the terms of this
Agreement and to any applicable withholding and other applicable employment and
other taxes:


(a)   Employee shall receive an annual salary commencing from and as of the date
of this Agreement in the amount specified in Schedule 1 to this Agreement,
payable in arrears, in equal bi‑weekly installments and otherwise in accordance
with the Company’s payroll practices as established by the Company from time to
time.  Any installment of salary which is payable with respect to less than a
full payment period will be prorated on a day‑to‑day basis over that period of
time.  The amount of the annual salary set forth in Schedule 1 may be reviewed
by the Company from time to time, and may be left unchanged or increased based
on any such review.  Any change in the amount of the annual salary may be
reflected by the Company entering such change upon the Company’s copy of
Schedule 1 or by the Company substituting a new Schedule 1 therefor, and, in
either case, providing a copy of such revised or new Schedule 1 to Employee.


(b)   Subject to the following, Employee shall receive the following bonuses for
the fiscal years ending, respectively, September 30, 2019 (the “2019 Fiscal
Year”) and September 30, 2020 (the “2020 Fiscal Year”):


(1)   The bonus for the 2019 Fiscal Year (the “2019 Bonus”) shall be the amount
that is one percent (1%) of the 2019 Adjusted Net Income (as that term is
defined below) from the first date of employment until September 30, 2019.  The
term “2019 Adjusted Net Income” means the Net Profit or Net Loss, as the case
may be, of the Company from the first day of employment until the end of the
2019 Fiscal Year less a prorated $4,000,000 for the number of days employed
during the fiscal year.  The 2019 Bonus, if payable, shall be paid on or before
December 31, 2019.


(2)   The bonus for the 2020 Fiscal Year (the “2020 Bonus”) shall be the amount
that is one percent (1%) of the 2020 Adjusted Net Income (as that term is
defined below).  The term “2020 Adjusted Net Income” means the Net Profit or Net
Loss, as the case may be, of the Company for the 2020 Fiscal Year less
$4,000,000.  The 2020 Bonus, if payable, shall be paid on or before December 31,
2020.


(3)   A $20,000.00 bonus will be paid for each fiscal quarter that Lincolnway’s
EBITDA is in the top 25 percent of the Christianson Benchmarking Survey for its
Peer Group.  The bonus will be paid within 30 days after receipt of the report
from Christianson.


All determinations and calculations of and regarding the 2019 Bonus and the 2020
Bonus shall be made and determined from, and based upon, the audited financial
statements of the Company for, respectively, the 2019 Fiscal Year and the 2020
Fiscal Year, including the Net Profits or Net Losses, and such audited financial
statements shall be binding upon the Company and Employee for purposes of
determining and calculating the 2019 Bonus and the 2020 Bonus.


2

--------------------------------------------------------------------------------

Employee must be employed by the Company on the last day of the 2019 Fiscal Year
in order to be eligible for and to receive any 2019 Bonus, and on the last day
of the 2020 Fiscal Year in order to be eligible for and to receive any 2020
Bonus.


(c)   Employee may receive such other bonuses or other forms of performance
based or incentive compensation as the Company may determine, in its sole
discretion, to pay to Employee from time to time.  Any such other bonus or
performance based or incentive compensation shall be set forth in a written
addendum to this Agreement that is executed by the Company and Employee. 
Employee acknowledges that Employee has not received any guarantees or other
assurances regarding the payment of any bonuses or other forms of performance
based or incentive compensation, other than as provided in subparagraphs (b) and
(c) immediately above, and that Employee accordingly may not receive any other
bonuses or any other forms of performance based or incentive compensation.


(d)   Employee shall have the right (but shall not be obligated) to receive or
participate in any fringe benefits or other programs as may be adopted or
provided by the Company from time to time, in its sole discretion, for the
benefit of its employees generally (such as medical, dental, disability or life
insurance programs or 401(k) or other retirement plans or programs); subject,
however, in all events to Employee’s compliance with and satisfaction of all
eligibility, qualification, participation and other rules, regulations,
policies, conditions and requirements as are part of, or as are adopted by the
Company in connection with, any such fringe benefits or programs.  The Company
shall also have the right to amend, modify, terminate or otherwise change or
discontinue any and all such fringe benefits or programs at any time and from
time to time, in its sole discretion.


(e)   Employee shall receive a monthly vehicle allowance of $1,000.00 per
month.  Payment shall be in equal bi‑weekly installments or otherwise in
accordance with the Company’s payroll practices as established by the Company
from time to time


(f)   Employee may be provided with, or with the use of, a cellular phone,
computer and any such other equipment or services as may be determined from time
to time by the Company and for such period of time and upon such other terms and
conditions as may be determined from time to time by the Company, all in the
Company’s sole discretion.


The Company may elect to have a third person administer all or any part of the
salary or other amounts payable under this Agreement to Employee or any of the
fringe benefits or programs available to Employee from time to time, and any
such person may also be the sponsor or owner of any such fringe benefits or
programs.  Employee acknowledges that Employee may also be deemed to be an
employee of such person.  Without limiting the generality of the foregoing, any
such person may be responsible for all payroll matters, including the payment of
salary and the withholding of all applicable employment and other taxes, and may
have full ownership and sponsorship of all insurance and all 401(k) and any
other retirement plans or programs.  Employee agrees to execute any and all
documentation as may be reasonably required from time to time by any such
person.


3

--------------------------------------------------------------------------------

Notwithstanding any term or condition of this Agreement that may appear to be to
the contrary, all salary, bonuses or other performance based or incentive
compensation and other amounts payable by the Company to Employee under this
Agreement shall be treated and designated in accordance with all applicable tax
laws, rules, regulations and requirements, including as “guaranteed payments” to
the extent required under such laws, rules, regulations and requirements during
any period of time that Employee also owns units of the Company.  For example,
in the latter circumstance, the salary and any bonuses or performance based or
incentive compensation paid by the Company to Employee may be “guaranteed
payments”, in which case the Company shall not withhold on such payments and
Employee shall be responsible for the payment of all self‑employment and other
taxes on such payments.


3.    Personal Leave, Vacation and Other Absences.  Employee shall be entitled
to such number of days or hours per calendar year for vacation, sickness or
accident or personal leave as may be provided from time to time in the Employee
Guidelines, all without reduction in the salary or other compensation otherwise
due Employee under this Agreement (“PTO”); provided, however, that Employee
shall be deemed to be a full time employee with 5‑10 years of service for PTO
purposes, and PTO shall be prorated on a day‑to‑day basis over any period of
time that is less than a full calendar year.


Employee shall cooperate with the Managers and the other officers of the Company
in reasonably scheduling the specific dates for any vacation or any personal
days that are unrelated to sickness or accident, and Employee shall advise the
Managers of the specific dates desired by Employee for any vacation or personal
days with as much advance notice as is practicable.  Employee shall not,
however, be entitled to utilize any days for vacation if Employee is then in
breach of or default under this Agreement, or if notice of termination of this
Agreement has been given by either Employee or the Company to the other.


The Managers may grant Employee such additional personal days, vacation days or
other leaves of absence, with or without compensation, at such time or times,
and upon such other terms and conditions as the Managers may determine from time
to time, in their sole discretion.


Any absences in excess of the number of days or hours authorized by this Section
may, at the option of the Managers, and without limiting any other rights or
remedies of the Company, result in a day‑to‑day reduction in Employee’s then
current salary under Section 2(a) and a pro rata or other proportionate
reduction in any bonus, performance based or incentive compensation under
Sections 2(b), 2(c) or 2(d).


4.    Expenses.  Employee is authorized to incur costs and expenses on behalf of
the Company, or to be reimbursed by the Company, as the case may be, for such
costs and expenses, if the costs and expenses are appropriate to the Company’s
normal and ordinary course of business and are reasonable in amount, and
provided that Employee complies with such expense reporting and expense
reimbursement or payment requirements as may be established by the Company from
time to time.


Employee shall be responsible for all costs and expenses related to obtaining
and maintaining in full force and effect during Employee’s employment under this
Agreement, a policy or policies of general and automobile liability insurance in
an aggregate amount, including excess or umbrella coverage, of not less than
$1,000,000.  Employee shall provide the Company with satisfactory evidence of
the insurance required by the preceding sentence upon each request of the
Company.


4

--------------------------------------------------------------------------------

5.    Additional Duties and Responsibilities; Performance of Duties and
Responsibilities.  Employee shall devote Employee’s best efforts and full time,
attention and energies to the performance of Employee’s services, duties and
responsibilities under this Agreement; provided, however, that this Section
shall not prohibit Employee from any of the following so long as they do not
interfere with Employee’s services, duties and responsibilities under this
Agreement:  (i) the conduct to a reasonable extent of charitable, religious,
fraternal and civic activities; (ii) the making of passive, personal
investments; or (iii) serving as a member of the board of directors or in a
similar capacity not involving substantial time or energies of Employee for
other entities; provided, however, that Employee shall not accept any such
position without the prior approval of the Managers, which approval may be
delayed, conditioned or withheld in the sole discretion of the Managers.  This
paragraph is not intended to, and does not, modify, amend, limit or restrict the
covenants set forth in Sections 6, 7, 8 or 9.


Employee agrees as follows:


(a)   Employee shall provide such services for or on behalf of, and have such
duties and responsibilities with respect to, the Affiliates as are provided in
this Agreement and as are otherwise determined by the Managers from time to
time.


(b)   Employee shall perform all of Employee’s services, duties and
responsibilities with sound and reasonable business judgment and in a
businesslike, professional, lawful and non‑negligent manner.


(c)   Employee shall promptly notify the Managers of any material complaints,
demands or other issues, problems or matters raised by, or that arise or develop
with, any customer, marketer, supplier, employee or other person having any
dealings with the Company or any Affiliate.


(d)   Employee shall recognize and honor, both during and after the term of this
Agreement, the exclusive right, title and ownership of the Company and the
Affiliates in and to all trademarks, service marks, trade names, copyrights,
patents, proprietary and confidential information, trade secrets and all
intellectual and other properties used by the Company and the Affiliates in
connection with their businesses.


(e)   Employee shall not engage in any negligent, deceptive, fraudulent, illegal
or other improper activities, including misappropriating any funds of the
Company or any Affiliate or providing any false, deceptive or fraudulent
information to the Company or to any customer, marketer, supplier or other
person dealing with the Company or any Affiliate.


(f)   Employee shall not, during the term of this Agreement or at any time
thereafter, negligently, knowingly or intentionally do or say any act or thing,
or omit to do or say any act or thing, which may impair, damage or destroy the
goodwill or reputation of the Company or any Affiliate or that is otherwise
detrimental to the Company, any Affiliate or their businesses.


5

--------------------------------------------------------------------------------

(g)   Employee shall not solicit or accept, whether during or after the term of
this Agreement, or directly or indirectly, any payment, remuneration or other
financial or other form of compensation or benefit from any customer, marketer,
supplier or other person, other than the Company or pursuant to Company approved
bonus or incentive plans, in connection with or by reason of the Company’s or
any Affiliate’s business or Employee’s employment by the Company.


(h)   Employee shall prepare and maintain all records required by the Company
from time to time, and in all events all records which are necessary or
appropriate to Employee’s services, duties, responsibilities and activities
under this Agreement.  All such records shall be (i) true, correct and complete
in all material respects, (ii) the sole property of the Company, (iii) provided
to the Company upon each request therefor, and (iv) delivered and surrendered to
the Company by Employee upon any termination of this Agreement.


(i)   Employee shall not cause the Company or any Affiliate to become in breach
or nonfulfillment of, or default under, any governmental consent, approval,
permit or license or any agreement or understanding with any person, including
any customer, marketer or supplier of the Company or any Affiliate.


(j)   Employee shall not incur any costs or expenses or make any agreements,
representations or commitments that are not within the authority granted to
Employee by this Agreement or as may from time to time be granted by the
Managers from time to time.


6.    Confidential Information.  Employee acknowledges and agrees that it is
necessary for the Company and the Affiliates to prevent the unauthorized use and
disclosure of Confidential Information (as that term is defined below). 
Accordingly, and in further consideration for this Agreement, Employee covenants
and agrees that Employee shall not, during the term of this Agreement or at any
time thereafter (whether this Agreement is terminated by the Company, by
Employee or by mutual consent, and for whatever reason or for no reason),
directly or indirectly, engage in or take or refrain from taking any action or
inaction that may in any way lead to the use or disclosure of any Confidential
Information by or to any person, or use or disclose any Confidential Information
for Employee’s own benefit.  The sole and only exception is for such uses or
disclosures by Employee during the term of this Agreement that are both within
the authority granted to Employee by this Agreement or by the Managers and are
also otherwise necessary, proper and lawful.


The term “Confidential Information” means all information in any form that is
proprietary or confidential to the Company or any Affiliate, whether regarding
their services, products, business or otherwise, and whether received, obtained,
compiled, observed, developed or prepared by Employee before or after the date
of this Agreement and whether or not designated as such when received, obtained
or observed by Employee.  “Confidential Information” includes the following
information and/or types of information:


(a)   corporate and business information, including agreements and contractual
arrangements; investment, business, growth, expansion, acquisition, disposition
or merger opportunities; business plans; business projections; and similar
plans, strategies, tactics, policies and resolutions;


6

--------------------------------------------------------------------------------

(b)   claims threatened or made by, or other disputes with, other persons;


(c)   pending or threatened mediation, arbitration, litigation or regulatory
proceedings and the status of those proceedings;


(d)   legal advice regarding any of the matters noted in the two preceding
subparagraphs;


(e)   marketing or sales information, including fee, price and discount lists;
and sales, licensing, products or services agreements, plans, strategies or
methods;


(f)   past, existing and prospective customers, marketers, suppliers and
vendors; past, existing and prospective customer, marketer, supplier and vendor
lists, prospects or market research data; terms of agreements; and all other
past, existing and prospective customer, marketer, supplier or vendor
information, including contract, renewal, rate and pricing information;


(g)   financial and accounting information and projections, including financial
statements; cost and performance data; debt arrangement; debt or financial
results and condition; revenues, net income and cash flow; capital or debt
needs; equity structure; and investors and holdings;


(h)   operational information, including business plans and all information
related to services, products, techniques, processes, procedures, systems,
methods of production, methods of analysis, software (both object code and
source code), software (both object code and source code) under development,
inventions, experimental or research or development work and know‑how;


(i)   all trade secrets or intellectual properties;


(j)   passwords or access codes to computers and computer systems;


(k)         employee and personnel information, including lists; resumes;
personal data; organizational structure; salaries and benefits; performance
information; performance evaluations; and personally identifiable information or
medical or health related information;


(l)   methods and procedures for analyzing, interpreting, and developing reports
and recommendations regarding past, existing or prospective customers, marketers
or industry data and information; and


(m)          all information provided to or obtained by Company or any Affiliate
under any restrictions as to use, reproduction or further disclosure.


7

--------------------------------------------------------------------------------

The term “Confidential Information” shall not include such portion of any
information that (i) becomes publicly known through no breach of this Agreement
or unlawful or other wrongful act or omission by Employee or any other person,
but in that event limited solely to that part of the information that is
publicly known; (ii) becomes known to Employee after the termination of
Employee’s employment by the Company from another person in connection with a
bona fide, arm’s length business transaction with that person and such person
has the contractual and other legal right to make an unrestricted disclosure of
the information in question to Employee, and without a breach of any agreement
by Employee or such person; provided, however, that this subclause (ii) shall
not be applicable to any transaction between Employee and any then existing or
former customer, marketer or supplier of Company or any Affiliate or between
Employee and any then existing or former employee, agent or other personnel of
Company or any Affiliate; or (iii) is expressly approved for use or release by
the prior written authorization of Company, which shall be within Company’s sole
discretion.  Employee shall have the burden of proof and must otherwise
establish if any information falls within any of subclauses (i) through (iii) in
the preceding sentence.  It is Employee’s and the Company’s intent that there
shall be no other exclusions or exceptions from what constitutes Confidential
Information other than as expressly set forth in this paragraph, and Employee
therefore instructs any court or other applicable authority to not apply, or to
imply into this Agreement, any other exclusions or exceptions from what
constitutes Confidential Information.


Any information that is otherwise Confidential Information shall not be deemed
or held to be nonconfidential because any one or more of the individual
components thereof are encompassed within any one or more of the exceptions set
forth in the preceding paragraph, or because the individual parts or components
thereof, without being so combined, do not themselves individually constitute
Confidential Information.


Any permitted disclosure by Employee of any Confidential Information must in
each event be limited only to responsible individuals of an authorized recipient
with a bona fide need to know and, in each such event, to each such individual
limited to that portion of the Confidential Information that such individual
needs to know.  Any permitted use of any Confidential Information by Employee
must in each event be for the sole and exclusive benefit of the Company or the
applicable Affiliate, and not for Employee’s own or any other person’s benefit.


The Company acknowledges that Employee may disclose Confidential Information if
and to the extent Employee is expressly and affirmatively required to disclose
such Confidential Information by court order, governmental action, legal process
or by applicable law, rule or regulation; provided, however, that Employee shall
first give written notice thereof to the Company and cooperate, at the Company’s
cost and expense, in the Company’s and/or the Affiliate’s attempt to obtain a
protective order or other waiver or exclusion from the court or other applicable
governmental or other authority.


All Confidential Information, including any Employee develops, prepares or
compiles in performing any of Employee’s services, duties or responsibilities,
shall be and at all times remain the sole and exclusive property of the Company
or the applicable Affiliate.  All physical reproductions of any nature
constituting or pertaining to any Confidential Information, including software,
memoranda, notebooks, notes, data sheets and records, shall be surrendered by
Employee to the Company immediately upon the termination of this Agreement
(whether this Agreement is terminated by the Company, by Employee or by mutual
consent, and for whatever reason or for no reason).


8

--------------------------------------------------------------------------------

Employee will immediately notify the Company of any information that comes to
Employee’s attention that indicates there may have been any improper use or
disclosure or any other loss of confidentiality of any Confidential Information,
and upon discovery of such information or of any unauthorized use or disclosure
of any Confidential Information, Employee shall take such steps as are
designated by the Company or the applicable Affiliate to prevent any further use
or disclosure thereof and shall otherwise fully cooperate with the Company
and/or the applicable Affiliate.


7.    Developments.  The Company reserves to itself all rights, entitlements and
benefits of ownership and property of every kind and nature whatsoever
(including patent, copyright and trade secret) in, to or arising from any and
all Developments (as that term is defined below), including any and all
Developments that Employee may develop, reduce to practice, make or conceive,
assist in making, developing or conceiving, or otherwise become associated with
in any way.  Employee agrees to and acknowledges the Company’s full, sole and
exclusive ownership of, and all rights and interests in and to, all
Developments.  Employee therefore shall not at any time, directly or indirectly,
infringe upon or violate any Developments or dispute, contest or challenge in
any way the Company’s full, sole and exclusive ownership of, and all rights and
interest in and to, all Developments.


Accordingly, and in further consideration for this Agreement, Employee hereby
unconditionally sells, assigns, transfers and conveys to the Company all of
Employee’s right, title and interest, if any, in and to all Developments. 
Employee will from time to time (whether during or after Employee’s employment
by the Company), at the Company’s request and without further consideration,
execute and deliver all applications or documents, including regarding patents,
trademarks, service marks and copyrights, and take all such other action as the
Company may reasonably require, in order to further evidence and to vest and
maintain in the Company full and exclusive right, title and interest in and to
all Developments.  Employee also hereby irrevocably designates and appoints the
Company and each and all of the Managers from time to time as Employee’s agent
and attorney‑in‑fact to execute and deliver all such applications and documents
and to take all such other actions for and on behalf of Employee.  Nothing in
this Agreement is intended, however, to provide or otherwise grant Employee any
rights whatsoever in any Developments, but to the extent Employee has or
otherwise claims to have any such rights, Employee hereby unconditionally sells
and assigns all of such rights to the Company as provided in this Section.


The term “Developments” means any and all concepts, know‑how, discoveries,
processes, procedures, methods, improvements, inventions, innovations, software
(both object code and source code), hardware, trade secrets, equipment,
machines, products, technologies and all other assets, properties and rights of
any nature whatsoever, whether tangible or intangible, that are in any way
connected with or in any way arise from or relate to (i) the Company’s or any
Affiliate’s products, services, business, practice or affairs, (ii) Employee’s
employment by the Company or services to or on behalf of the Company or any
Affiliate, or (iii) the use of any of the Company’s or any Affiliate’s
facilities, technology, products, services or information; and in any event
whether or not the Development is made, conceived, developed or reduced to
practice during performance of services for the Company or any Affiliate or on
the Company’s or any Affiliate’s premises.


9

--------------------------------------------------------------------------------

The term “Developments” for purposes of this Agreement shall not include any
know‑how, processes or procedures that are common to the normal and ordinary
course of business of every type of business operations.


The Company reserves the right to make all decisions with respect to all
Developments and Patents, in its sole discretion, including whether or not to
pursue, or to continue and maintain, any patent on any Development and the terms
and conditions of any licensing or other agreement with respect to any Patent
(including with respect to the amounts payable to the Company under any such
agreement and the term and termination of any such agreement).


8.    Loyalty and Noncompetition.  During the term of Employee’s employment by
the Company, Employee shall not, directly or indirectly, at any time or place or
to any extent whatsoever, engage or invest in any business or in any activity
that is, directly or indirectly, competitive with or adverse to any of the
products, services, business, practice or affairs of the Company or any
Affiliate, whether on Employee’s own behalf or for any other person, and whether
as a partner, officer, director, shareholder, member, employee, consultant,
independent contractor, agent or otherwise.


As further consideration for this Agreement, Employee also covenants and agrees
that, during the Noncompete Period (as that term is defined below), Employee
will not, directly or indirectly, solicit or contact (whether on Employee’s own
account or for another) any employee or agent of the Company or any Affiliate
for purposes of employing or engaging such employee or agent, or employ or
engage any employee or agent of the Company or any Affiliate, excepting only any
employees or agents whose employment or engagement by the Company or the
Affiliate in question was terminated at least twelve months prior to Employee’s
solicitation, contacting, employment or engagement of such employee or agent.


The term “Noncompete Period” means the period of time commencing with the
effective date of the termination of Employee’s employment by the Company, for
whatever reason or for no reason, and whether by the Company or Employee, and
continuing for a period of 12 months following said date.


9.      Nondisparagement.  Employee will not at any time, during or after the
term of Employee’s employment by the Company, directly or indirectly, disparage
the Company, any Affiliate or their businesses, including via the Internet or
any social media.  The term “disparage” includes degrading, belittling,
deprecating, criticizing, discrediting and/or other negative words, gestures,
signs, signals or other written, verbal, non‑verbal or other actions or
inaction, that may be harmful or detrimental to, or in any way impair, damage or
reflect negatively on, the goodwill, reputation or standing of the Company, any
Affiliate or their businesses.


10.   Injunction.  A breach or imminent breach of any of Sections 5(d), 5(f), 6,
7, 8 or 9 will be a material breach of this Agreement for which the Company and
the Affiliates will have no adequate remedy at law.  The Company’s and the
Affiliates’ remedies upon a breach or imminent breach of any of those Sections
therefore include the right to preliminary, temporary and permanent injunctive
relief restraining Employee from any violation or further violation of those
Sections.  Employee waives any requirement that the Company or any Affiliate
might otherwise have to post any bond or other form of collateral or surety in
order to institute, obtain or maintain any preliminary, temporary or permanent
injunctive relief against Employee.


10

--------------------------------------------------------------------------------

Employee acknowledges, agrees and warrants to the Company, the Affiliates and
all other persons that enforcement of a remedy by way of injunction shall not
prevent Employee from earning a livelihood or work an undue hardship on
Employee, and that injunctive relief is necessary and appropriate to protect the
bona fide and justifiable business interests and the livelihood and business of
the Company and its Affiliates.


11.   Term and Termination.  The term of this Agreement shall commence on the
date of this Agreement and shall continue thereafter until this Agreement is
terminated in accordance with any of the following provisions of this Section.


This Agreement may or will be, as the case may be, terminated in accordance with
any of the following:


(a)   This Agreement shall terminate automatically upon the death or total
disability of Employee.  For purposes of this Agreement, “total disability”
means Employee’s inability to perform Employee’s services, duties and
responsibilities under this Agreement on a fulltime basis by reason of any
physical, emotional, mental or other impairment which can be expected to result
in death or which has lasted or can be expected to last for a continuous period
of not less than three months; provided, however, that total disability shall
not be deemed to exist unless and until the Managers so determine on the basis
of such proof and third party medical opinions as the Managers may, in their
sole discretion, deem necessary or appropriate.


(b)   This Agreement may be terminated by the Company for Cause, as that term is
defined below, effective five days after the giving of written notice thereof by
the Company to Employee.  The term “Cause” means any of the following:  (i) any
breach or nonfulfillment of, or default under, this Agreement by Employee, which
breach, nonfulfillment or default is not capable of cure (which is deemed to
include any breach or nonfulfillment of, or default under, any of Sections 5(d),
5(f), 6, 7, 8 or 9), or if capable of being cured, is not cured within 15 days
of the giving of written notice thereof by the Company to Employee; (ii) any act
or omission by Employee that is or may constitute negligence, recklessness or
willful misconduct; (iii) chemical dependency, drunkenness or intoxication or
use of unlawful drugs or other similar conduct of or by Employee, except only to
the extent any such conduct is treated as a disability under applicable law;
(iv) commission of, participation in or aiding and abetting the commission of
any illegal act or omission under federal or state laws or any other illegal act
or conduct; (v) any fraud, theft, misappropriation or embezzlement by Employee,
without any requirement of any conviction, investigation or other action by any
federal, state or other authority; or (vi) any act or omission whatsoever of
Employee that is detrimental to the business or goodwill of the Company or any
Affiliate.  None of the preceding subclauses (i) through (vi) are intended to or
shall be interpreted as limiting or restricting any other such subclauses, with
each and all such subclauses being cumulative and in addition to the others, and
no such subclauses are limited only to actions taken or failed to be taken by
Employee during the course of Employee’s employment by the Company.


11

--------------------------------------------------------------------------------

(c)   This Agreement may be terminated by Employee in the event of any breach or
nonfulfillment of, or default under, any term or condition of this Agreement by
the Company, which breach, nonfulfillment or default is not fully cured within
15 days (five days in the event of the nonpayment of any amounts payable by the
Company under Section 2) after the giving of written notice thereof to the
Company by Employee.


(d)   Employee may terminate this Agreement at any time, with or without cause,
for any reason or no reason, effective 30 days after the giving of written
notice thereof by Employee to the Company.


(e)   This Agreement may be terminated by the Company at any time, with or
without cause, for any reason or no reason, effective 30 days after the giving
of written notice thereof by the Company to Employee.  The Company may elect, in
its sole discretion, to proceed under this subparagraph (e) with respect to any
act or omission by Employee or other occurrence which would also allow the
Company to give notice under, or to terminate this Agreement pursuant to, any
other provision of this Agreement, including under subparagraph (b) immediately
above.


Employee shall fully perform and comply with all of the terms and conditions of
this Agreement throughout any cure or notice period provided for in any of the
preceding subparagraphs (a) through (e).  The Company also reserves the right,
however, to have Employee discontinue Employee’s services under this Agreement
during the notice period specified in subparagraphs (d) and (e) above.


The Company’s obligation to pay all salary and any bonuses (including any 2019
Bonus or 2020 Bonus), performance based or incentive compensation and any other
amounts payable by the Company to or on behalf of Employee under this Agreement
(including any payment or reimbursement of any authorized costs or expenses) and
to provide any fringe benefits or other programs shall cease automatically upon
the effective date of the termination of this Agreement, and the Company shall
have no further or continuing obligation therefor, except only that the Company
shall remain responsible for providing all such fringe benefits and programs and
for paying all salary (including for any unused PTO) through the effective date
of the termination of this Agreement.  Any payments payable to Employee pursuant
to this paragraph shall be paid on the date they would otherwise be payable
pursuant to this Agreement.


Upon the termination of this Agreement, Employee shall also immediately
surrender and deliver to the Company any phones, computers, automobiles or other
equipment that may have been provided to Employee by the Company pursuant to
Section 2(h), with such items to be in good and clean repair and condition,
excepting only ordinary wear and tear.


The termination of this Agreement by either the Company or Employee, for
whatever reason or no reason, shall not affect any liability or obligation of
the Company or Employee under this Agreement which shall have accrued prior to
or as a result of such termination, including any liability for loss or damage
on account of breach.  The termination of this Agreement, for whatever reason or
no reason, shall also not affect any provisions of this Agreement that
contemplate performance by or continuing obligations of the Company or Employee
following the termination hereof, including the obligations of the Company or
Employee, as the case may be, under this Section or Sections 5(d), 5(f), 5(g),
6, 7, 8, 9, 12 and 17, all of which shall continue in effect notwithstanding the
termination of this Agreement.


12

--------------------------------------------------------------------------------

12.   Setoff.  The Company has and hereby reserves the right to setoff against
and withhold from any salary, bonus, reimbursements or other amounts that are
from time to time due or owing to Employee by the Company under this Agreement
any and all amounts of whatever kind or nature as may from time to time be due
or owing to the Company or any Affiliate from Employee, including any amounts
due or owing to the Company by reason of Employee’s breach or nonfulfillment of,
or default under, any term or condition of this Agreement.


13.   Affiliates.  Employee acknowledges and agrees that it is reasonable for
the provisions of this Agreement referencing Affiliates to be applicable to the
Affiliates and to be for the benefit of and enforceable by the Affiliates given,
without limitation, that Employee’s employment by the Company may at times
involve one or more of Affiliates, and will provide Employee with access to
various information and knowledge of or otherwise regarding the Affiliates.


14.   Representations and Warranties by Employee.  Employee represents and
warrants to the Company that Employee is not subject to any other agreement,
document or instrument, or any other understanding, whether written or oral,
which in any way prohibits, limits or restricts Employee’s right or ability to
perform all of the services, duties and obligations of Employee under this
Agreement, including any covenants prohibiting Employee from providing any
services of any nature to the Company or any Affiliate or any covenants
prohibiting Employee  from utilizing any information for the full use and
benefit of the Company or any Affiliate.  Employee also acknowledges, and
represents and warrants to the Company, that (i) Employee is not relying upon
any representation or warranty of the Company or of any other person acting by
or on behalf of the Company regarding the potential profitability or success of
the Company or Employee’s activities under this Agreement; (ii) Employee has
been represented and advised by independent legal counsel in connection with
this Agreement and all of the transactions contemplated hereby, or has been
advised that Employee should seek and obtain such independent counsel and has
been given the opportunity to obtain such counsel; and (iii) Employee has read
this Agreement, fully understands its terms and has voluntarily signed the same
upon Employee’s own knowledge, information, belief and judgment.


15.   Cumulative and Joint Agreements and Covenants.  The various agreements,
covenants and obligations of Employee contained in the various Sections of this
Agreement, including Sections 5, 6, 7, 8 and 9, are each, respectively, in
addition and cumulative to the others, and are not intended to and do not limit
or restrict the agreements, covenants and obligations of Employee contained in
any other Section.


16.   Nature of Relationship.  Nothing contained in this Agreement and no action
taken or omitted to be taken by the Company or Employee pursuant hereto shall be
deemed to constitute the Company or any Affiliate and Employee a partnership, an
association, a joint venture or other entity whatsoever.


13

--------------------------------------------------------------------------------

17.   Indemnification.  Employee shall defend, indemnify and hold the Company,
the Affiliates, and their respective managers, directors, officers, members,
shareholders, employees and agents harmless from and against any claim,
counterclaim, demand, allegation, proceeding, loss, liability, damage, cost or
expense, including court costs and attorneys’ fees, in any way arising in
connection with or resulting from any breach of or nonfulfillment of, or default
under, any term or condition of this agreement on the part of Employee.


The Company shall defend, indemnify and hold Employee harmless from and against
any claim, counterclaim, demand, proceeding, loss, liability, damage, cost or
expense, including court costs and attorneys’ fees, in any way arising in
connection with or resulting from any breach or nonfulfillment of, or default
under, any term or condition of this Agreement on the part of the Company.


If Employee is an officer of the Company, Employee shall also be entitled to
indemnification from the Company in Employee’s capacity as an officer of the
Company in the circumstances as may be provided in, and to the extent as may be
provided in, the Operating Agreement for officers of the Company.


18.   Giving of Notice.  All notices, demands, requests, and other
communications desired or required to be given under this Agreement (“Notices”)
shall be in writing and shall be given by:  (i) hand delivery to the address for
Notices; (ii) delivery by overnight courier service to the address for Notices;
or (iii) sending the same by United States mail, postage prepaid, addressed to
the address for Notices.


All Notices shall be deemed given upon the earlier to occur of:  (i) the hand
delivery of such Notice to the address for Notices; (ii) one business day after
the deposit of such Notice with an overnight courier service by the time
deadline for next day delivery addressed to the address for Notices; or (iii)
three business days after depositing the Notice in the United States mail as set
forth above.  All Notices shall be addressed to the addresses set forth below
the Company’s and Employee’s signatures to this Agreement, or to such other
persons or at such other place as the Company or Employee may by Notice
designate to the other as a place for service of Notice.


19.   No Waiver; Modifications in Writing.  No failure or delay on the part of
the Company or Employee in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the Company or Employee at law or in equity or otherwise.  No
amendment, modification, supplement, termination or waiver of or to any
provision of this Agreement, or consent to any departure therefrom, shall be
effective unless the same shall be in writing and signed by the Company and
Employee.  Any amendment, modification or supplement of or to any provision of
this Agreement, any waiver of any provision of this Agreement, and any consent
to any departure from the terms of any provision of this Agreement, shall be
effective only in the specific instance and for the specific purpose for which
made or given.


20.   Governing Law.  Employee acknowledges that the principal place of business
of the Company is located in, and the operations of the Company are conducted
out of, Iowa, and that this Agreement is being made and entered into by Employee
and the Company in Iowa.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa, but without regard to provisions
thereof relating to conflicts of law or choice of law.


14

--------------------------------------------------------------------------------

21.   Headings and Captions.  The titles or captions of sections and paragraphs
in this Agreement are provided for convenience of reference only, and shall not
be considered a part hereof for purposes of interpreting or applying this
Agreement, and such titles or captions do not define, limit, extend, explain or
describe the scope or extent of this Agreement or any of its terms or
conditions.


22.   Construction.  This Agreement shall not be construed more strongly against
the Company or Employee, regardless of who was more responsible for its
preparation.


23.   Gender; Number; Terms.  Words and phrases herein shall be construed as in
the singular or plural number and as masculine, feminine or neuter gender,
according to the context.  The use of the words “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to this entire Agreement
and not to any particular section, paragraph or provision.  The term “person”
and words importing persons as used in this Agreement include individuals and
firms, associations, partnerships, limited partnerships, joint ventures, trusts,
corporations and all other types of entities, including public or governmental
bodies, agencies or instrumentalities.  The words “include”, “includes” and
“including” are used in this Agreement in a nonexclusive manner and fashion,
that is so as to include, but without limitation, the facts, items or matters in
question.


24.   Binding Effect on Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of the Company and Employee and their
respective heirs, successors, legal representatives and permitted assigns. 
Nothing in this Agreement, express or implied, is intended to confer upon any
person other than the Company and Employee (and their respective heirs,
successors, legal representatives and permitted assigns) any rights, remedies,
liabilities or obligations under or by reason of this Agreement, except that (i)
the Affiliates shall have the various rights and remedies accorded to them under
Sections 5, 6, 7, 8, 9, 10, 12, 13 and 17, and (ii) the Company’s and the
Affiliates’ managers, directors, officers, members, shareholders, employees and
agents shall have the rights accorded to them under Section 17.  Neither the
Affiliates, nor any of the Company’s or the Affiliates’ managers, directors,
officers, members, shareholders, employees or agents, have, however, any
liabilities, responsibilities, duties or obligations under this Agreement.


25.   Severability.  In the event any provision of this Agreement (including any
of Sections 5(d), 5(f), 6, 7, 8 or 9) is held invalid, illegal or unenforceable,
in whole or in part, the remaining provisions of this Agreement shall not be
affected thereby and shall continue to be valid and enforceable.  In the event
any provision of this Agreement (including any of Sections 5(d), 5(f), 6, 7, 8
or 9) is held to be invalid, illegal or unenforceable as written, but valid,
legal and enforceable if modified, then such provision shall be deemed to be
amended to such extent as shall be necessary for such provision to be valid,
legal and enforceable and it shall be enforced to that extent.  Any finding of
invalidity, illegality or unenforceability in any jurisdiction shall not
invalidate or render illegal or unenforceable such provision in any other
jurisdiction.


15

--------------------------------------------------------------------------------

26.   Assignment.  This Agreement may be assigned, in whole or in part, by the
Company without the consent of Employee.  This Agreement may not be assigned by
Employee, voluntarily or involuntarily, or by operation or act of process of law
or equity, or otherwise, without the express prior written consent of the
Company, which consent may be withheld in the Company’s sole discretion.


27.   Section 409A.  It is intended that any amount payable under this
Agreement, and the exercise of authority or discretion by the Company or
Employee hereunder, be exempt from or comply and be construed in accordance with
Internal Revenue Code Section 409A and the Treasury regulations promulgated
thereunder (“Section 409A”) so as not to incur the interest or additional tax
imposed by Section 409A.  Any right to multiple payments provided hereunder is
to be treated as a right to a series of separate payments.  If Employee is a
“specified employee” as of the date of his “separation from service” according
to Section 409A, then, to the extent any payments made to Employee on account of
his separation from service pursuant to this Agreement or otherwise constitute a
deferral of compensation subject to Section 409A, such payments will be delayed
until the first day of the calendar month occurring more than six months after
Employee’s date of separation from service (or, if earlier, occurring after the
date of Employee’s death).


28.   Integration; Entire Agreement.  This Agreement, any Employee Guidelines,
and all exhibits and schedules hereto constitute the entire agreement between
the Company and Employee pertaining to the subject matters hereof and supersede
all negotiations, preliminary agreements and all prior or contemporaneous
discussions and understandings of the Company and Employee in connection with
the subject matters hereof.  All exhibits and schedules are incorporated into
this Agreement by this reference as if set forth in their entirety and
constitute a part hereof.


29.   Consent to Jurisdiction.  Employee and the Company hereby irrevocably
submit to the exclusive jurisdiction of any United States or Iowa court sitting
in Des Moines, Iowa in any action or proceeding arising out of or relating to
this Agreement, and the Company and Employee irrevocably agree that all claims
and counterclaims in respect of any such action or proceeding may be heard and
determined in any such United States or Iowa court.  The Company and Employee
irrevocably waive any objection, including any objection to the laying of venue
based on the grounds of forum non conveniens, which they may now or hereafter
have to the bringing of any such action or proceeding in any such courts. 
Actions to enforce any judgments or awards of any such courts may be brought in
any other court with jurisdiction.  The Company and Employee acknowledge that
this Section is reasonable given that, among other things, the principal place
of business of the Company is located in, and the operations of the Company are
conducted out of, Iowa.


30.   Waiver of Jury Trial.  THE COMPANY AND EMPLOYEE HEREBY UNCONDITIONALLY
WAIVE ANY RIGHT TO A JURY TRIAL WITH RESPECT TO AND IN ANY ACTION, SUIT,
PROCEEDING, CLAIM, COUNTERCLAIM, DEMAND OR OTHER MATTER WHATSOEVER ARISING OUT
OF THIS AGREEMENT.


16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have entered into this Agreement as
of the 4th day of March, 2019.


Lincolnway Energy, LLC

By: 
/s/ Jeff Taylor  
/s/ Mike Hollenberg
Name: Jeff Taylor
 
Name:  Mike Hollenberg
Title:   Chairman
 


59511 W. Lincoln Highway
 
1410 19th
Nevada, Iowa 50201
  Address    
   
Boone, Iowa  50036



Schedule 1 ‑ Amount of Annual Salary [Section 2(a)]


17

--------------------------------------------------------------------------------

SCHEDULE 1


TO


EMPLOYMENT AGREEMENT


BETWEEN LINCOLNWAY ENERGY, LLC AND MIKE HOLLENBERG


ANNUAL SALARY AMOUNT


$200,000.00


This Schedule 1 is effective as of March 4, 2019.





--------------------------------------------------------------------------------